Title: Abdelhack Fennish to the American Commissioners, 16 Jul. 1786
From: Fennish, Taher Ben Abdelhack
To: American Commissioners


          
            
              
            
            

              Morocco

              the 16th. July 1786
            
          


          Grace to God who is the sole Unity—Whose Kingdom is the only existing one.
          To their Excellencies John Adams & Thomas Jefferson Esqrs..—this is to acquaint you that I am ordered by the Emperor
            my master (whom God preserve) to acknowlege the reciept of your letter signed at London
            & Paris on the first & eleventh of October 1785, which has been
            delivered into his own hands by the Honble. Thomas Barclay
              Esqr., who came to this court in order to negociate an
            amicable peace between my master (whom God preserve) and all his dominions, &
            those of the United States of America. This matter has been happily concluded to the
            satisfaction of all parties. The contents of this Treaty you will learn from your Envoy
            the said Thomas Barclay to whom his Imperial has delivered it, together with a letter
            for the United States.
          I have likewise his Imperial Majesty’s orders to assure you of his
            entire approbation of the conduct of your Envoy, who has behaved himself with integrity
            & honor since his arrival in our country appearing to be a person of good
            understanding, and therefore His Imperial Majesty has been graciously pleased to give
            him two honorable favorable & unparelleled audience, signifying His Majesty’s
            perfect satisfaction at his conduct.
          As I am charged with the affairs of your country at this court, I
            can assure you that I will do all that lies in my power to promote the friendly
            intercourse that is so happily begun; & of the assistance I have already given
            in your affairs your Envoy will acquaint you, & concluding I do sincerely
            remain, Morocco the first day of the blessed Month of Ramadan 1200.
          (Signed) the servant of the King my Master (whom / God
            preserve)

          
            
              Taher Ben Abdelhack Fennish.
            
          
        